Citation Nr: 9920872	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-17 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran's DD 214 form (Armed Forces of the United States 
Report of Transfer or Discharge) for his last period of 
service shows that he was discharged in September 1966, after 
having served over 23 years.  Not all service has been 
verified, but it appears that he entered service in October 
1942.  The veteran died on April [redacted], 1994, and the 
appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal in a manner that warrants some discussion.  In 
April 1994, the appellant submitted her claim of entitlement 
to service connection for the cause of the veteran's death.  
Her claim was based on three theories.  Particularly, she 
alleged that the certified cause of the veteran's death, 
chronic obstructive pulmonary disease (COPD), was due to 
nicotine addition, which in turn allegedly arose from the 
veteran's in-service use of tobacco.  She also alleged that 
COPD was due to in-service exposure to either asbestos or 
paint fumes.  

In May 1994, the RO sent a letter to the appellant, notifying 
her that her claim could not be adjudicated, insofar as the 
claim pertained to tobacco use, because the RO lacked 
instructions from the Secretary of VA as to how to adjudicate 
such tobacco-related claims.  (A stay in the adjudication of 
such claims was in effect at that time.)  In March 1996, the 
RO denied her claim of service connection for cause of the 
veteran's death insofar as her claim was based on alleged 
asbestos and paint fume exposure.  By a March 1996 letter to 
the appellant the RO attempted to notify her of that decision 
and also denied accrued benefits and death pension.  Although 
the letter was not sent to her then last known address, an 
April 1996 letter from the appellant reflects that she was 
aware of the decision, that she had "lost" it, that she had 
not "read it completely," and that she requested "a copy 
of the denial letter."  The next item in the claims file, an 
April 1996 VA Form 5572, reflects that the RO disclosed to 
the appellant "all paperwork dealing with death benefits."  
Thus, the appellant was actually notified of the March 1996 
decision.  

In April 1997, the RO entered a decision denying the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, which included 
consideration of her allegations regarding tobacco use.  The 
appellant perfected an appeal from that decision.  See May 
1997 notice of disagreement, statement of the case (SOC), and 
substantive appeal.  In this regard, the Board notes that 
because entitlement to service connection for the cause of 
the veteran's death on any of the theories espoused by the 
appellant relies on the same statutory and regulatory bases 
of entitlement, see, e.g., 38 U.S.C.A. §§ 1110, 1131 (West 
1991) and 38 C.F.R. § 3.312 (1998), the appellant has 
essentially presented one claim.  Thus, the RO's adjudication 
of the claim in a piecemeal fashion, due to the stay of 
tobacco-related claims, does not mean that the issue on 
appeal is limited in scope to entitlement to service 
connection for the cause of the veteran's death due to 
tobacco addiction.  Rather, in the decision which follows, 
the Board will address her claim in terms of all three 
theories that she has advanced. 


FINDINGS OF FACT

1.  The veteran died in April 1994.  The certified cause of 
the veteran's death was COPD.  At the time of his death, the 
veteran was in receipt of VA compensation for service-
connected residuals of trench foot and pes planus.  

2.  No competent medical evidence has been presented which 
tends to link either the veteran's death or COPD to his 
military service, or to a service-connected disability.  


CONCLUSION OF LAW

The claim of service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's service medical records reflect that on the 
October 1942 entrance medical examination, his lungs were 
reported to be normal on clinical examination and chest x-
ray.  A May 1948 hospitalization record, pertaining to the 
veteran's treatment for an infected hand, reflects that, at 
that time, he was smoking a half pack of cigarettes per day.  
Hospitalization records dated in December 1953 and January 
1954 reflect the veteran's treatment for chest pain following 
a motor vehicle accident, and that the pertinent diagnosis 
was contusions of the thorax.  Those records also reflect 
that, at that time, the veteran was smoking two packs of 
cigarettes per day.  A July 1959 report of medical history 
reflects that the veteran, in response to the question of 
whether he currently had shortness of breath, or had ever 
experienced shortness of breath, responded yes.  The 
physician summarized and elaborated, in pertinent part, that 
the veteran was a heavy smoker.  The corresponding report of 
medical examination was normal in all pertinent respects.  

February 1960 treatment records include the report of an 
abnormal chest x-ray, but this was interpreted as suggestive 
of pneumonitis, and the corresponding laboratory reports and 
treatment records reflect that this was due to pneumococcus.  
The final diagnosis was acute pharyngitis, probably due to 
streptococcus.  A September 1962 reenlistment examination 
medical history reflects the veteran's complaints of 
shortness of breath and fainting spells.  The physician 
elaborated and summarized the shortness of breath as 
occurring on extreme exercise or activity, not significant, 
and the fainting spells as occurring when the veteran had 
blood drawn.  The corresponding examination report, including 
electrocardiogram (ECG) results, was normal in all pertinent 
respects.  A March 1963 treatment record reflects the 
veteran's complaints of dizziness, but the pertinent 
diagnosis was a viral upper respiratory infection.  A March 
1964 treatment record reflects the veteran's complaints of 
numbness in his left arm, but the ultimate diagnosis, later 
that month, was an upper respiratory infection.  The veteran 
complained of dizziness again in July 1964, but the 
diagnostic impression was probable anxiety, rule out early 
gastroenteritis.  An October 1964 ECG was normal.  On the 
report of medical history for the October 1965 reenlistment 
examination, the veteran reported shortness of breath and 
dizziness.  The physician summarized and elaborated that the 
veteran had shortness of breath with exercise, and occasional 
transient dizzy spells, which were not incapacitating.  The 
corresponding report of medical examination was normal in all 
pertinent respects.  The veteran voiced the same complaints 
at the time of the June 1966 retirement examination.  The 
examiner summarized and elaborated only by noting that the 
veteran had shortness of breath with exertion and valsalva, 
and the examination was normal in all respects, including 
ECG.

Service medical and personnel records do not reflect that the 
veteran was exposed to asbestos or paint fumes, although his 
duties included work as an automobile mechanic.  

Private medical records of Delta County Community Hospital 
dated from 1988 reflect the veteran's complaints of shortness 
of breath with productive cough.  He was noted to be a former 
smoker with COPD.  In June 1988, the examiner noted that the 
veteran's recent increased episodes of COPD exacerbation were 
usually related to his work as a gas pump inspector.  X-ray 
and ECG studies revealed COPD.  The diagnoses were COPD 
exacerbation and COPD exacerbation secondary to noncompliance 
with medication.  

An August 1990 letter from the veteran's VA treating 
physician listed the veteran's medical problems as COPD, 
steroid myopathy, anemia secondary to iatrogenic multiple 
blood drawings and gastrointestinal bleed, and iatrogenic 
Cushing's disease.  The physician noted that COPD meant that 
the veteran had emphysema with an asthmatic component.  The 
physician explained that in turn, this meant that the 
veteran's lung function was compromised and made worse by 
multiple air pollutants, such as smoke from fires, 
cigarettes, pollens, and very likely chemicals such as those 
emanating from wafer particle board factories.  

Private medical records from Martin's Point Health Care 
Center, dated from January 1991 to August 1992, reflect the 
veteran's treatment for complaints of respiratory distress, 
nausea, dizziness, and raising sputum.  A January 1991 
treatment note reflects the veteran's history of having 
developed severe COPD about three years prior to that time.  
The same record noted the veteran's history of a job 
inspecting fuel tanks, at which he inhaled a lot of fumes for 
many years.  The pertinent diagnosis was COPD.

A March 1991 VA foot examination noted the veteran's history 
of emphysema, and an 86 pack year history.

Private medical records of Mercy Hospital, dated in March 
1991, reflect the veteran's evaluation for pulmonary 
problems, including pulmonary functioning evaluation studies.  
The studies were noted to be consistent with severe 
obstruction with an emphysema component.  The studies also 
noted the veteran's history as an ex-smoker.  They also noted 
his history of industrial exposure to gasoline fumes for 20 
years, and then 20 years as a firefighter with possible 
related exposures.  

An April 1991 VA hospitalization summary reflects the 
veteran's hospitalization for complaints of supraventricular 
tachycardia.  His history of COPD was noted.  The pertinent 
diagnoses were paroxysmal supraventricular tachycardia 
(resolved), COPD, and anemia.

Private hospitalization records of Kennebec Valley Medical 
Center (KMC), dated in June 1991, reflect the veteran's 
hospitalization with complaints of COPD exacerbation.  The 
examiner noted that the veteran quit smoking three years 
prior to the hospitalization, and also noted the veteran's 
"90 pack year history of smoking (2 packs per day for 45 
years)."  There was no pertinent diagnosis, although the 
second page of this document is not of record.

The July 1991 report of pulmonary function testing, conducted 
by KMC, reflects a notation that the veteran stopped smoking 
three years prior to the test.  A respiratory therapy 
technician noted the veteran's 90-pack year history of 
smoking.  She also noted his occupational history of having 
been a fireman for 20 years, and a petroleum and propane gas 
tank inspector for 19 years.  She also noted that he had been 
in the armed forces with extreme exposure to autobody paint.  
The pertinent diagnoses were COPD, "C[ongestive] H[eart] 
F[ailure]," afibrillation, as well as airway obstruction and 
restriction.  

Private hospitalization records of KMC, dated in December 
1991, reflect the veteran's hospitalization for acute 
bronchospasm due to sulfa medication.  There were no 
complaints referable to COPD.  The pertinent diagnoses were 
COPD and anginal syndrome. 

Private hospitalization records of KMC, dated in September 
1992, reflect the veteran's hospitalization for a variety of 
problems, including COPD.  He complained of anxiety and 
dyspnea.  The pertinent diagnoses were COPD, resolved digoxin 
toxicity, cor pulmonale, tachycardia, and anginal syndrome.  

Private treatment records and correspondence from P.C. Groce, 
M.D., dated from September 1992 to January 1993, reflect no 
pertinent complaints.  However, those records include Dr. 
Groce's diagnoses of, inter alia, COPD, arteriosclerotic 
heart disease, and peripheral vascular disease.

Medical evidence and other records from the Maine Veterans 
Home, dated from January to June 1993, reflects that the 
veteran had been admitted to the home for treatment of COPD 
and cor pulmonale, and that he was assessed as having 
arterial insufficiency. 

A death certificate reflects that the veteran died on April 
[redacted], 1994.  The certified immediate cause of the veteran's 
death was COPD, with approximate interval between onset and 
death given as "y[ea]rs."  Spaces on the death certificate 
form for listing conditions leading to the immediate cause 
were left blank.  The manner of death was noted as natural.  
At the time of his death, he was in receipt of VA 
compensation for service-connected residuals of trench foot 
and pes planus.  See Ma 1993 rating decision.  

In an April 1994 statement, the appellant indicated that 
during service, cigarettes were given freely to soldiers, and 
that once they started smoking, they could not stop.  She 
also said that for five year during service, the veteran 
worked in a building with asbestos.  She also said that 
during service, he painted trucks with "OD" paint without 
wearing a mask and that he was splattered with paint.  In 
July 1997, the Board received a statement by an individual 
who served with the veteran, indicating that the individual 
had observed the veteran smoking in the 1950's, 60's and 
80's, and that he observed that the veteran wheezed and had 
shortness of breath during the 1950's.  


II.  Analysis

The appellant contends that the veteran's death was due to 
service, on several theories.  In this regard, the Board 
notes that, generally, the death of a veteran is considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 C.F.R. 
§ 3.312(a) (1998).  A service-connected disability is 
considered the "principal" cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
"contributory" cause of death must have "contributed 
substantially or materially" to death, must have "combined 
to cause death," or must have "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c).

Regarding contributory causes of death, the regulation 
further provides that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. § 3.312 
(c)(4) (1998).  In this situation, however, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or 
debilitating nature.  Id.
With respect to claims of entitlement to service connection 
for the cause of the veteran's death based on a claim of in-
service tobacco use, if the claim was filed on or before June 
9, 1998, service connection may be established for cause of 
death if the evidence establishes that injury or disease 
resulted from tobacco use in the line of duty during active 
military service.  VAOGCPREC 2-93 (O.G.C. Prec. 2-93); see 
38 U.S.C.A. §§ 1110, 1131 (West 1991), 38 C.F.R. § 3.303 
(1998).  (For claims filed after June 9, 1998, 38 U.S.C.A. 
§ 1103 (West 1999) applies, and service connection may be 
granted only if a tobacco-related disability was manifest 
during service or to the requisite degree of disability 
within any applicable presumptive period.)  Moreover, if the 
veteran acquired a nicotine dependence during service, and if 
"nicotine dependence" is considered to be a proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran, then service connection for such 
disability should be established on a secondary basis.  
VAOGCPREC 19-97; see 38 C.F.R. § 3.310(a) (1998).

Such are the substantive provisions regarding service 
connection for cause of the veteran's death.  However, as is 
generally true of claims for VA benefits, the Board need not 
address the merits of a cause of death claim unless the 
claimant has presented a well grounded claim.  Ramey v. 
Brown, 9 Vet. App. 40, 46 (1996), aff'd sub nom. Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied 118 S.Ct. 
1171 (1998).  That is, a claimant seeking benefits under a 
law administered by the Secretary of VA shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Secretary 
has the duty to assist a claimant in developing facts 
pertinent to the claim only if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the claimant has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he or she has not presented a well-grounded claim, the 
appeal must fail, and there is no duty to assist the 
appellant in the development of evidence pertinent to their 
claim, as any such development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  To sustain a well-grounded claim, 
the claimant must provide evidence demonstrating that the 
claim is plausible; mere allegation is insufficient.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).  
Generally, in order for a claim for service connection to be 
well grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995); Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. den. sub nom. 
Epps v. West, 118 S.Ct. 2348 (1998).  (A well-grounded 
service connection claim may also be established where 
medical evidence links the veteran's complaints of continuity 
of symptomatology to a current disability.  Savage v. Gober, 
10 Vet. App. 489, 494-95, 497 (1997).)  In the case of a 
claim of entitlement to service connection for the cause of 
the veteran's death, the first Caluza element, evidence of a 
current disability, will always have been met (the current 
disability being the condition that caused the veteran to 
die), but the last two requirements must be supported by 
evidence of record, including medical evidence of a nexus.  
Ramey, 9 Vet. App. at 46.  

Here, the certified cause of the veteran's death is COPD.  
However, there is no medical evidence a nexus between the 
veteran's military service and either his death or COPD, 
regardless of which of the appellant's etiologic theories is 
considered.  Although some of the medical evidence comments 
on the veteran's history of smoking, that evidence contains 
neither a diagnosis of nicotine dependence, see  VAOPGCPREC 
19-97, 38 C.F.R. § 3.310, nor an affirmative link between 
that history and the veteran's death or COPD.  Similarly, 
although the July 1991 KMC record noted the veteran's in-
service exposure to paint fumes, no medical authority from 
KMC affirmatively indicated that such exposure was causally 
linked to the veteran's death.  Moreover, there is no medical 
evidence that the veteran has an asbestos related disease.  
None of the medical evidence even mentions asbestos.  

Thus, even accepting as true the appellant's account of the 
veteran's problems during and after service (including the 
allegations that the veteran was provided cigarettes during 
service and began smoking at that time), see King v. Brown, 
5 Vet. App. 19 (1993), the Board nevertheless finds that 
evidence sufficient to make her claims well grounded has not 
been submitted.  While she is certainly competent to testify 
regarding the occurrence of an in-service event or injury, 
and she is competent to testify regarding post-service 
symptomatology, see Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), there is no indication in the record that she has the 
medical expertise necessary to conclude that the veteran's 
death or COPD can be attributed to service.  Id.; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  She is likewise not shown 
to be competent to render a diagnosis of nicotine addiction, 
or to indicate that in-service tobacco use is causally 
related to the veteran's death or COPD.  Id.  Furthermore, 
while the representative argued in his June 1997 VA Form 646 
and the May 1997 VA Form 9 that medical research has 
identified smoking related diseases to include COPD (which 
the Board does not question as a general medical 
proposition), there is no medical evidence in the record to 
indicate that the veteran's COPD was due in any part to 
smoking.  See Libertine v. Brown, 9 Vet. App. 521 (1996); 
Wallin v. West, 11 Vet. App. 509 (1998).  The 
representative's allegation that the veteran was diagnosed 
"while a member of the military" with having COPD 
associated with smoking is not supported by the service 
medical records.

Furthermore, with respect to the contention that the 
veteran's death was somehow linked to in-service asbestos 
exposure, the Board notes that there is no specific statutory 
or regulatory guidance with respect to claims of service 
connection for asbestosis and other asbestos-related 
diseases.  However, VA has issued a circular on asbestos-
related diseases, entitled Department of Veterans Benefits, 
Veteran's Administration, DVB Circular 21- 88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular), that provides 
some guidelines for considering compensation claims based on 
exposure to asbestos.  See Ashford v. Brown, 10 Vet. 
App. 120, 125 (1997); see Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993).

The DVB circular indicates that the diseases caused by 
asbestos include asbestosis, pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
and cancers of the lung, gastrointestinal tract, larynx, 
pharynx, and urogenital system (except the prostrate).  DVB 
Circular at p. 1.  The clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease.  Id. at p. 2.  See McGinty, supra, at 
432.  Symptoms of asbestosis may include dyspnea on exertion; 
end-inspiratory rales over the lower lobes; compensatory 
emphysema; pulmonary function impairment and cor pulmonale 
demonstrated by instrumental methods; and, in the late stages 
of the disease, clubbing of the fingers.  DVB Circular at p. 
2.  Some of the major occupations involving exposure to 
asbestos include mining; milling; working in shipyards; 
insulation work; demolition of old buildings; carpentry and 
construction manufacture; servicing of friction products such 
as clutch facings and brake linings; and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  (The 
DVB Circular also notes that smoking is a factor in bronchial 
cancer.  Id. at pp. 1-2.)  The latency period for asbestos-
related disease varies from 10 to 45 (or more) years between 
first exposure to asbestos and development of the disease, 
and such exposure may be as brief as a month ("bystander 
disease").  Id.

In addition to the foregoing substantive provisions, the DVB 
Circular indicates that, when presented with a service 
connection claim premised on in-service asbestos exposure:

... rating boards have the 
responsibility for ascertaining whether 
military records demonstrated evidence 
of asbestos exposure in service and to 
assure that development is accomplished 
to ascertain whether or not there is 
pre-service and/or post-service evidence 
of occupational or other asbestos 
exposure.  A determination must then be 
made as to the relationship between 
asbestos exposure and the claimed 
diseases, keeping in mind the latency 
and exposure information noted [in the 
DVB Circular].

DVB Circular, p. 3, para. 5 (emphasis added).  (To 
"ascertain" means to render certain, or to find out by 
investigation.  Black's Law Dictionary 1145 (6th ed. 1990).)

Here, the rating board obtained the veteran's service medical 
and personnel records, and considered those records in its 
March 1996 decision.  The Board is of the opinion that by 
doing so, the RO complied with the DVB Circular's requirement 
of "ascertaining" whether military records demonstrated 
evidence of asbestos exposure in service.  See Hilkert v. 
West, 12 Vet. App. 145 (1999) (regulatory language requiring 
VA Under Secretary for Benefits to "consider" factors 
relevant to service connection did not require Under 
Secretary to "discuss" those benefits in report to VA 
adjudicators.)  Moreover, the RO's March 1996 decision 
determined that COPD is not a disability recognized as 
resulting from asbestos exposure, and that the evidence 
failed to show that COPD was related to service.  Although 
the RO did not ascertain whether or not there is pre-service 
and/or post-service evidence of occupational or other 
asbestos exposure, the Board finds no prejudice to the 
appellant in this regard because the record lacks medical 
evidence of an asbestos-related disease, and lacks medical 
evidence of any nexus between alleged in-service exposure to 
asbestos and either COPD or the veteran's death.  In other 
words,  assuming arguendo that development had taken place 
which reflected no pre- or post-service asbestos exposure, 
and that the veteran was exposed to substantial amounts of 
asbestos during service, the appellant's claim would still 
not be well grounded.  In any case, the Circular does not 
create a separate basis for entitlement to service 
connection, and "does not bestow any rights on VA 
claimants."  Ashford, 10 Vet. App. at 124.  Therefore, under 
the circumstances of this case, the Board finds that the RO 
substantially complied with the development and determination 
procedures of the DVB Circular.  See Evans v. West, 12 Vet. 
App. 22 (1998) (rule of substantial compliance applied).  

The Board notes that the representative's June 1997 VA Form 
646 states that certain medical evidence supporting the claim 
had been provided by a certain physician; that the medical 
evidence was attached to the Form 646; that testimony as to 
the "clai[ma]nt's" not smoking prior to military service 
was also provided, and that such testimony was attached to 
the Form 646; and that medical records indicating "current" 
COPD were attached.  The Board has considered whether this 
indicates the existence of medical evidence which might 
render the appellant's claim well grounded, see Robinette v. 
Brown, 8 Vet. App. 69 (1995), and has concluded that it does 
not, for the following reasons.  First, contrary to the 
representative's statement, there is no such evidence 
attached to the Form 646, and there is no evidence in the 
file with the name of the physician identified in the Form 
646.  Second, there was no hearing of record in this case (or 
even a hearing request, see, e.g., May 1997 VA Form 9), there 
is no "testimony" attached to the VA Form 646, and 
testimony regarding the "claimant's" smoking would not be 
relevant to this case, in which the veteran's smoking is 
involved.  Third, the statement, even if true, does not 
indicate whether the putative physician offered any nexus 
opinion, so the Board cannot tell whether the opinion, if 
extant, might render the appellant's claim well grounded.  
Fourth, the putative medical records indicating current COPD 
were not attached, and even if attached, would not have 
necessarily rendered the claim well grounded because the 
claim lacks medical evidence of nexus, not medical evidence 
of a diagnosis of COPD.  See Ramey, 120 F.3d 1239.  Fifth, 
the putative evidence is allegedly dated in 1993, so it would 
not relate to the etiology of the veteran's death, because 
the putative evidence predated his death in April 1994 and 
the filing of the appellant's claim.  Although this is not to 
say that such evidence would be irrelevant here, it tends to 
show that the putative evidence did not pertain to the 
appellant's claim.  Indeed, because the allegation was made 
with such particularity, the foregoing tends to show that the 
statement pertains to a veteran other than the appellant's 
husband, and was inadvertently included in the Form 646 for 
the appellant's case.  In any case, the Board will not 
speculate on this question.  Suffice to say that the 
statement in the Form 646 is insufficient to place the Board 
on notice of the existence of evidence that would, if extant, 
render the appellant's claim well grounded.  See Robinette, 
8 Vet. App. 69.

Finally, the Board notes that on June 13, 1997, the RO sent 
the appellant a letter notifying her that the claims file had 
been certified to the Board for adjudication of her appeal, 
and that she had 90 days within which to submit additional 
evidence to the Board (the 90 day letter).  See 38 C.F.R. 
§ 20.1304 (1998).  The 90 day letter also notified her that 
if she wished to have such evidence considered by the Board 
instead of the RO, she "must" include a written waiver of 
her right to have the RO consider that evidence, and that 
such evidence should be mailed directly to the Board.  See 
38 C.F.R. § 20.1304(c) (1998).  Nevertheless, on June 24, 
1997, the RO received the statement from the individual who 
served with the veteran (comrade statement).  The RO 
forwarded the comrade statement to the Board, which received 
the statement on July 9, 1997, unaccompanied by any waiver.  
See 38 C.F.R. § 19.37(b) (1998).  In this regard, the Board 
has considered that a remand for the RO to consider the 
comrade statement would be pointless, because the comrade 
statement is not "pertinent" to the question of whether 
there is any nexus between the veteran's death and service.  
38 C.F.R. § 20.1304(c); see Winters v. West, 12 Vet. App. 203 
(1999) (regarding futile remands).  Moreover, the appellant 
is not prejudiced in this regard, for two reasons.  First, 
the Board does not question that the comrade statement's 
assertion that the veteran smoked heavily during service, or 
that he had shortness of breath during service.  In this 
regard, the comrade statement is redundant of the service 
medical records already of record at the time the claims file 
was transferred to the Board.  Second, the May 1997 SOC 
stated that the claim was denied due to the lack of 
"competent medical evidence to show a nexus or link between 
the development of [COPD] to the veteran's military service" 
or his history of smoking during service.  The June 1997 Form 
646 reflects that the representative was aware that this was 
the heart of the matter.  Thus, the comrade statement, even 
if reviewed by the RO, would not render the claim well 
grounded.

When evidence has not been submitted sufficient to make a 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim on the merits.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Therefore, the appeal of these matters must 
be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

